

CHANGE IN CONTROL AGREEMENT
 
This AGREEMENT ("Agreement") is hereby entered into as of December 9, 2017, (the
"Effective Date"), by and between FIRST CITIZENS COMMUNITY BANK (the "Bank"),
David Z. Richards, Jr.  ("Executive"), and CITIZENS FINANCIAL SERVICES,
INC. (the "Company"), the holding company of the Bank, as guarantor.
 
WHEREAS, the Bank recognizes the importance of Executive to the Bank's
operations and wishes to protect Executive's position with the Bank in the event
of a change in control of the Bank or the Company for the period provided for in
this Agreement; and
 
WHEREAS, Executive and the Board of Directors of the Bank desire to enter into
an agreement setting forth the terms and conditions of payments due to Executive
in the event of a change in control and the related rights and obligations of
each of the parties.
 
NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, it is hereby agreed as follows:
 
1.              Term of Agreement.
 
The initial term of this Agreement shall commence on the Effective Date and
continue through December 9, 2020.  This Agreement shall renew automatically on
December 9th of each year for successive terms of three years each, unless
either party notifies the other party at least ninety (90) days prior to the
date of the party's determination not to renew this Agreement beyond the then
existing term. It is the intention of the parties that this Agreement be
"evergreen" unless (i) either party gives written notice to the other party of
his or its intention not to renew this Agreement as provided above or (ii) this
Agreement is terminated by the Bank for Cause or due to Executive's death,
termination of employment due to disability, or Executive's voluntary
termination of employment prior to a Change in Control. Each reference herein to
"the term of this Agreement" shall include the initial term and any renewal
term.


2.              Change in Control.
 
(a)                If a Change in Control shall occur and if, between the Date
of the Change in Control and one (1) year after the Date of Change in Control,
there shall be:


(i)              any involuntary termination of Executive's employment (other
than for death, disability or Cause); or


(ii)           any failure by the acquiring person or entity to offer employment
to Executive as of the Date of Change in Control, in a position having
equivalent responsibilities, title, authority, except reporting authority,
compensation and benefits as Executive received immediately prior to the Date of
the Change in Control; or


(iii)            any reduction in Executive's title, responsibilities (except
reporting responsibilities), or authority, including the title, responsibilities
or authority as they may be modified from time to time during the term of this
Agreement; or
 
(iv)         the assignment to Executive of duties inconsistent with Executive's
office on the Date of the Change in Control or as the same may be increased from
time to time after the Date of the Change in Control; or



--------------------------------------------------------------------------------

(v)            any reassignment of Executive to a location greater than fifty
(50) miles from the location of Executive's office on the Date of the Change in
Control; or


(vi)           any reduction in Executive's annual direct salary in effect on
the Date of the Change in Control or as the same may be increased from time to
time after the Date of the Change in Control; or


(vii)           any failure to provide Executive with benefits at least as
favorable as those enjoyed by Executive under any of the Company's or the Bank's
retirement or pension, life insurance plans, medical, health and accident,
disability or other employee benefit plans in which Executive participated at
the Date of the Change in Control, or the taking of any action that would
materially reduce any of such benefits in effect at the Date of the Change in
Control, then at the option of Executive, exercisable by Executive within sixty
(60)  days of the occurrence of any of the foregoing events, Executive may
resign from employment with the Bank (or, if involuntarily terminated, give
notice of intention to collect benefits under this Agreement) by delivering a
notice in writing (the "Notice of Termination") to the Bank and the provisions
of Section 2(c) of this Agreement shall apply.


(b)                  During the period of time between the execution of an
agreement to effect a Change in Control and the Date of the Change in Control,
Executive's employment may only be terminated for Cause (as defined herein). If,
during that period of time, Executive's employment is terminated for Cause, then
all rights of Executive under this Agreement shall cease as of the effective
date of such termination.  If, during that period of time, Executive's
employment is terminated other than for Cause, then Executive may give notice of
intention to collect benefits under this Agreement by delivering a Notice of
Termination to the Bank and the provisions of Section 2(c) of this Agreement
shall apply.


(c)                  In the event that Executive delivers a Notice of
Termination to the Bank, following the Change in Control, Executive shall be
entitled to receive a lump sum amount equal to one time Executive's then current
base salary, payable within ten (10) days of Executive's termination of
employment.
 
In addition, for a period of eighteen (18) months from the date of termination
of employment, or until Executive secures substantially similar benefits through
other employment, whichever shall first occur, Executive shall receive a
continuation of health care insurance under the same terms and conditions
Executive received coverage prior to his termination of employment.  In
addition, the Company or the Bank shall continue for a period of eighteen (18)
months from the date of termination of employment, or until Executive secures
substantially similar benefits through other employment, whichever shall first
occur, Executive's long term disability coverage to the extent Executive remains
eligible under the Company's or the Bank's long term disability plan.  In the
event of a termination of employment and Executive becomes employed within
eighteen (18) months of the termination of employment without his new employer
offering substantially similar long term disability coverage and Executive would
be eligible for the Company's or the Bank's long term disability coverage but
for not being an employee of the Company or the Bank, the Company or the Bank
shall pay Executive a dollar amount equal to the cost to Executive of obtaining
such benefits in effect with respect to Executive during one (1) year prior to
his termination of employment, (or substantially similar benefits) for the
remainder of the one year period, not to exceed 125% of the cost to the Company
or the Bank of providing long term disability coverage under its group long term
policy.  If the Company or the Bank cannot provide such benefits under the terms
of the plans or contracts, the Company or the Bank shall pay to Executive, a
dollar amount equal to the cost to Executive of obtaining such benefits (or
substantially similar benefits), not to exceed 125% of the cost to the Company
or the Bank of obtaining such benefits (or substantially similar benefits).  The
payment shall be made to Executive in a lump sum within ten (10) days of
Executive's termination of employment or, if later, it being determined that the
Company or the Bank cannot provide the benefits under the applicable plans or
contracts.  However, in the event the payment described herein, when added to
all other amounts or benefits provided to or on behalf of Executive in
connection with his termination of employment, would result in the imposition of
an excise tax under Section 4999 of the Internal Revenue Code of 1986, as
amended (the "Code"), such payments shall be retroactively (if necessary)
reduced to the extent necessary to avoid such excise tax imposition.  Upon
written notice to Executive, together with calculations of the Company's or the
Bank's independent auditors, Executive shall remit to the Company or the Bank
the amount of the reduction, plus such interest, as may be necessary to avoid
the imposition of such excise tax. Notwithstanding the foregoing or any other
provision of this contract to the contrary, if any portion of the amount herein
payable to Executive is determined to be non-deductible pursuant to the
regulations promulgated under Section 280G of the Code, the Company or the Bank
shall be required only to pay to Executive the amount determined to be
deductible under Section 280G of the Code.



--------------------------------------------------------------------------------

(d)                     The parties to this Agreement intend for the payments
hereunder to satisfy the short-term deferral exception under Section 409A of the
Code or, in the case of continued insurance coverage, not constitute deferred
compensation (since such amounts are not taxable to Executive).  However,
notwithstanding anything to the contrary in this Agreement, to the extent
payments do not meet the short-term deferral exception of Section 409A of the
Code and, in the event Executive is a Specified Employee no payment shall be
made to Executive under this Agreement prior to the first day of the seventh
month following the event of termination in excess of the "permitted amount"
under Section 409A of the Code.  For these purposes the "permitted amount" shall
be an amount that does not exceed two times the lesser of: (A) the sum of
Executive's annualized compensation based upon the annual rate of pay for
services provided to the Company or the Bank for the calendar year preceding the
year in which Executive has an event of termination, or (B) the maximum amount
that may be taken into account under a tax-qualified plan pursuant to Section
401(a)(17) of the Code for the calendar year in which occurs the event of
termination.  The payment of the "permitted amount" shall be made within sixty
(60) days of the occurrence of the event of termination.  Any payment in excess
of the permitted amount shall be made to Executive on the first day of the
seventh month following the event of termination.  The term "Specified Employee"
shall be interpreted to comply with Section 409A of the Code and shall mean a
key employee within the meaning of Section 416(i) of the Code (without regard to
Section 5 thereof), but an individual shall be a "Specified Employee" only if
the Company is a publicly-traded institution or the subsidiary of a
publicly-traded holding company.
 
3.              Definition of Cause.
 
For purposes of this Agreement, "Cause" shall mean: (i) the willful failure by
Executive to substantially perform his duties (other than a failure resulting
from Executive's incapacity because of physical or mental illness), after notice
from the Company or the Bank and a failure to cure such violation within thirty
(30) days of said notice; (ii) the willful engaging by Executive in misconduct
injurious to the Company or the Bank; (iii) the dishonesty or gross negligence
of Executive in the performance of his duties; (iv) the breach of Executive's
fiduciary duty involving personal profit; (v) the material violation of any law,
rule or regulation governing banks or bank officers or any final cease and
desist order issued by a bank regulatory authority; (vi) conduct on the part of
Executive which brings public discredit to the Company or the Bank; (vii)
unlawful discrimination by Executive, including harassment against the Company
or the Bank's employees, customers, business associates, contractors, or
visitors; (viii) theft or abuse by Executive of the Company or the Bank's
property or the property of the Company or the Bank's customers, employees,
contractors, vendors, or business associates; (ix) failure of Executive to
follow the good faith lawful instructions of the board of directors of the
Company or the Bank with respect to its operations, after notice from the
Company or the Bank and a failure to cure such violation within thirty (30) days
of said notice; (x) the direction or recommendation of a state or federal bank
regulatory authority to remove Executive's position with the Company and/or the
Bank as identified herein; (xi) any final removal or prohibition order to which
Executive is subject, by a federal banking agency pursuant to Sections 8(e) and
8(g) of the Federal Deposit Insurance Act; (xii) Executive's conviction of or
plea of guilty or nolo contendere to a felony,  crime of falsehood or a crime
involving moral turpitude, or the actual incarceration of Executive; (xiii) any
act of fraud, misappropriation or personal dishonesty; (xiv) insubordination;
(xv) misrepresentation of a material fact, or omission of information necessary
to make the information supplied not materially misleading, in an application or
other information provided by Executive to the Company or any representative of
the Company in connection with Executive's employment with the Company or the
Bank; (xvi) the existence of any material conflict between the interests of the
Company or the Bank and Executive that is not disclosed in writing by Executive
to the Company or the Bank and approved in writing by the board of directors of
the Company or the Bank; or (xvii) Executive takes action that is clearly
contrary to the best interest of the Company.
 

--------------------------------------------------------------------------------

4.              Change in Control Definitions.
 
(a)                 For purposes of this Agreement, the term "Change in
Control" shall mean:  A change in control (other than one occurring by reason of
an acquisition of the Company or the Bank by Executive) of a nature that would
be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A and any successor rule or regulation promulgated under the
Securities Exchange Act of 1934 (the "Exchange Act") if the Company or the Bank
were subject to the Exchange Act reporting requirements; provided that, without
limiting the foregoing, such a Change in Control shall be deemed to have
occurred if the Board of Directors of the Company certifies that one of the
following has occurred:


(i)             any "person" (as such term is used in Sections 13(d) and 14(d)
of the Exchange Act), other than the Company or the Bank or any "person" who on
the date hereof is a director or officer of the Company or the Bank is or
becomes the "beneficial owner" (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company or the Bank
representing fifty percent (50%) or more of the combined voting power of the
Company's or the Bank's then outstanding securities, or


(ii)              during any period of one (1) year during the term of
Executive's employment under this Agreement, individuals who at the beginning of
such period constitute the board of directors of the Company or the Bank cease
for any reason to constitute at least a majority thereof, unless the election of
each director who was not a director at the beginning of such period has been
approved in advance by directors representing at least two-thirds of the
directors then in office who were directors at the beginning of the period;


(iii)          a merger, consolidation or business combination with the Company
and/or the Bank occurs.


(b)            For purposes of this Agreement, the "Date of Change in
Control" shall mean:


(i)              the first date on which a single person and/or entity, or group
of affiliated persons and/or entities, acquire the beneficial ownership of fifty
percent (50%) or more of the Company's voting securities, or more than fifty
percent (50%) of the total fair market value of the Company or the Bank, or


(ii)              the date of the closing of an Agreement, transferring all or
substantially all of the assets of the Company or the Bank, or
 
(iii)          the date on which a merger, consolidation or business combination
is consummated, as applicable, or



--------------------------------------------------------------------------------

(iv)            the date on which individuals who formerly constituted a
majority of the board of directors of the Bank or the Company under Section
4(a)(ii) hereof and the replacement directors otherwise approved under Section
4(a)(ii), ceased to be a majority within a one year period.


5.              Source of Payments.
 
The Bank shall make all payments provided for under this Agreement.  The
Company, however, unconditionally guarantees all amounts and benefits due to
Executive and, if the Bank does not timely pay or provide such amounts and
benefits, the Company shall pay or provide such amounts and benefits.
 
6.              Effect on Prior Agreements and Existing Benefit Plans.
 
This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the Bank and Executive, except that this
Agreement shall not affect or operate to reduce any benefit or compensation
inuring to Executive of a kind elsewhere provided.  No provision of this
Agreement shall be interpreted to mean that Executive is subject to receiving
fewer benefits than those available to Executive without reference to this
Agreement.  Nothing in this Agreement shall confer upon Executive the right to
continue in the employ of the Bank or shall impose on the Bank any obligation to
employ or retain Executive in its employ for any period.
 
7.              No Attachment.
 
(a)                 Except as required by law, no right to receive payments
under this Agreement shall be subject to anticipation, commutation, alienation,
sale, assignment, encumbrance, charge, pledge, or hypothecation or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null, void
and of no effect.


(b)                  This Agreement shall be binding upon, and inure to the
benefit of, Executive, the Bank, the Company and their respective successors and
assigns.


8.              Modification and Waiver.


(a)                  This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.


(b)                 No term or condition of this Agreement shall be deemed to
have been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.  No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.
 
9.              Severability.
 
If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.
 

--------------------------------------------------------------------------------

10.              Headings for Reference Only.
 
The headings of sections and paragraphs are included in this Agreement solely
for convenience of reference and shall not control the meaning or interpretation
of any of the provisions of this Agreement.  In addition, references to the
masculine in this Agreement shall apply to both the masculine and the feminine.
 
11.              Governing Law.
 
Except to the extent preempted by federal law, the validity, interpretation,
performance, and enforcement of this Agreement shall be governed by the laws of
the Commonwealth of Pennsylvania, without regard to principles of conflicts of
law of that state.
 
12.              Arbitration.
 
The Company, the Bank and Executive recognize that in the event a dispute should
arise between them concerning the interpretation or implementation of this
Agreement, lengthy and expensive litigation will not afford a practical
resolution of the issues within a reasonable period of time. Therefore, each
party agrees that all disputes, disagreements and questions of interpretation
concerning this Agreement are to be submitted for resolution, in Williamsport,
Pennsylvania, to the American Arbitration Association (the "Association") in
accordance with the Association's National Rules for the Resolution of
Employment Disputes or other applicable rules then in effect ("Rules"). The
Company, the Bank or Executive may initiate an arbitration proceeding at any
time by giving notice to the other in accordance with the Rules.  The Company,
the Bank and Executive may, as a matter or right, mutually agree on the
appointment of a particular arbitrator from the Association's pool. The
arbitrator shall not be bound by the rules of evidence and procedure of the
courts of the Commonwealth of Pennsylvania but shall be bound by the substantive
law applicable to this Agreement.  The arbitration proceeding and all filing,
testimony, documents, and information, relating to or presented during the
evaluation proceeding, shall be disclosed exclusively for the purpose of
facilitating the arbitration process and for no other purpose and shall be
deemed to be information subject to the confidentiality provisions of this
Agreement.  The decision of the arbitrator, absent fraud, duress, incompetence
or gross and obvious error of fact, shall be final and binding upon the parties
and shall be enforceable in courts of proper jurisdiction.  Following written
notice of a request for arbitration, the Company, the Bank and Executive shall
be entitled to an injunction restraining all further proceedings in any pending
or subsequently filed litigation concerning this Agreement, except as otherwise
provided herein.  The Arbitrator or the Court, (whichever is applicable) may
award the prevailing party in a dispute reasonable counsel fees not to exceed
$25,000.
 
13.              Payment of Legal Fees.
 
All reasonable legal fees and expenses paid or incurred by Executive pursuant to
any dispute or question of interpretation relating to this Agreement shall be
paid or reimbursed by the Bank, only if Executive is successful in arbitration.
 
14.              Indemnification.
 
The Company or the Bank shall provide Executive (and Executive's heirs,
executors and administrators) with coverage under a standard directors' and
officers' liability insurance policy at its expense and shall indemnify
Executive (and Executive's heirs, executors and administrators) to the fullest
extent permitted under applicable law against all expenses and liabilities
reasonably incurred in connection with or arising out of any action, suit or
proceeding in which Executive may be involved by reason of having been a
director or officer of the Company or the Bank (whether or not Executive
continues to be a director or officer at the time of incurring such expenses or
liabilities), such expenses and liabilities to include, but not be limited to,
judgments, court costs, attorneys' fees and the costs of reasonable settlements.



--------------------------------------------------------------------------------

15.              Successors to the Bank and the Company.
 
The Bank and the Company shall require any successor or assignee, whether direct
or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all of the business or assets of the Bank or the Company,
expressly and unconditionally to assume and agree to perform the Bank's and the
Company's obligations under this Agreement, in the same manner and to the same
extent that the Bank and the Company would be required to perform if no such
succession or assignment had taken place.
 
16.              Miscellaneous.
 
In the event any of the foregoing provisions of this Section 16 are in conflict
with the terms of this Agreement, this Section 16 shall prevail.


(a)                 Any payments made to Executive pursuant to this Agreement,
or otherwise, are subject to and conditioned upon their compliance with 12
U.S.C. §1828(k) and FDIC regulation 12 C.F.R. Part 359, Golden Parachute and
Indemnification Payments.




[Signature page follows]

--------------------------------------------------------------------------------



SIGNATURES
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first set forth above.
 

  FIRST CITIZENS COMMUNITY BANK          
ATTEST: /s/ Terry B. Osborne
By:
/s/ Randall E. Black    Terry B. Osborne   Randall E. Black    Corporate
Secretary   For the Entire Board of Directors          

 
 

 
CITIZENS FINANCIAL SERVICES, INC.
(Guarantor)
         
ATTEST: /s/ Terry B. Osborne
By:
/s/ Randall E. Black    Terry B. Osborne   Randall E. Black    Corporate
Secretary   for the Entire Board of Directors          

 



  EXECUTIVE          
ATTEST /s/ Terry B. Osborne
By:
/s/ David Z. Richards, Jr.    Terry B. Osborne   David Z. Richards, Jr.  
 Corporate Secretary   Executive          

 